Order issued October   3   ,   2012




                                            In The
                                !tnnrt üf ir:a1i
                       FifI1! t1itrirt nf xa at Dat1a
                                      No. 05-1 l-00193-CV


                               MICHAEL MILLER, Appellant

                                              V.

KARL CARTER AND CLIFFORD CARTER, INDIVIDUALLY AND DIB/A CLIFFORD
                 CARTER CONSTRUCTION, Appellees



                                           ORDER




     The Motion for Reheaiing filed by appellant   is   hereby DLNIED




                                                   JIM MOSELEY
                                                    JUSTICE